Title: To Benjamin Franklin from Nicolas Fautrel, 3 June 1778
From: Fautrel, Nicolas
To: Franklin, Benjamin


Monsieur,
Au havre Le 3 Juin 1778
Permetté que Je prenne la liberté de Vous Ecrire pour vous faire mon trais humble remersiement sur l’interets que vous avé pris a mon avancement puisseque votre puissante protection auprais de Monseigneur de sartine vient de me faire obtenir de sa majesté Le brevet de lieutenant de frégate ce qui me fait entrer dans La marine Du roy. Permetté monsieur que J’aye L’honneur de vous assurer que je feray touts mes efforts pour me rendre digne de meriter La continuation de votre protection comme celuy ausy de ne charcher que les occassion d’estre hutille a vos heureux Succes de votre Juste causse Et d’en meriter quelque marque distingtive. Je [J’ai] L’honneur avec Le plu profond respecq Monsieur Votre trais humble et trais obeisent serviteur
N. Fautrel
 
Endorsed: Capt. Fautrel Thanks
Notation: 3 Juin 1778
